COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE: UNION PACIFIC COMPANY                  §               No. 08-14-00141-CV
 AND WANDA HECKEL,
                                               §         AN ORIGINAL PROCEEDING
                      Respondents.
                                               §                 IN MANDAMUS

                                               §

                                           ORDER

        The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until July 11, 2014. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO RELATORS’

PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Victor Jacob Bieganowski, the Real Party in

Interest’s Attorney, prepare the response and forward the same to this Court on or before July 11,

2014.

        IT IS SO ORDERED this 2nd day of July, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.